Name: Commission Regulation (EEC) No 1668/86 of 29 May 1986 amending Regulation (EEC) No 1304/86 as regards the period during which part of the monetary compensatory amounts are suspended for pigmeat and eggs and poultry products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/52 30 . 5 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1668/86 of 29 May 1986 amending Regulation (EEC) No 1304/86 as regards the period during which part of the monetary compensatory amounts are suspended for pigmeat and eggs and poultry products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1245/86 of 28 April 1986 suspending the application of part of the monetary compensatory amounts applicable ^ in the pigmeat and eggs and poltry sectors ^, as amended by Regulation (EEC) No 1645/86 (% and in particular Article 1 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 057/86 0, as last amended by Regulation (EEC) No 1 390/86 (8) ; whereas, for the fixing of the monetary comepnsatory amounts; account is taken of the reduction in the monetary gaps used to calculate the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors, as provided for in Article 1 of Commission Regulation (EEC) No 1304/86 0 ; Whereas, the abovementioned Article 1 provides, in compliance with Regulation (EEC) No 1245/86, that the said reduction is to apply only until 1 June 1986 ; Whereas the date 1 June 1986 in Article 2 of Regulation (EEC) No 1245/86 was replaced by 30 June 1986 under Regulation (EEC) No 1645/86 ; whereas the same approach should be followed in Regulation (EEC) No 1304/86 ; Whereas the relevant Management Committees have not delivered an opinion within the time limit set by their chairmen, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1304/86, the date '1 June 1986' is hereby replaced by '30 June 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 94, 9 . 4 . 1986, p. 18 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (&lt;) OJ No L 51 , 28 . 2. 1986, p . 1 . 0 OJ No L 113, 31 . 4 . 1986, p. 8 . (*) OJ No L 144, 29 . 5 . 1986, p . 36 . 0 OJ No L 98, 12 . 4. 1986, p . 1 . (8) OJ No L 124, 12 . 5 . 1986, p . 1 . (9) OJ No L 114, 1 . 5 . 1986, p. 85.